Honorable A. E. Hlckerson
County Auditor
Montgomery County
Conroe, Texas          Opinion No. o-819
                       Re: Transfer of state per capita
                            and county-wide tax to School
                            for .Deaf.
Dear-Sir:
          We are in receipt of your letter of ~May 12, 1939,
in which you request the opinion of this department as to
whether the State percaplta apportionment and a proportlon-
ate part of the county-wide tax on two children of scholas-
tic age who have been sent to the Texas School for the
Deaf, should be transferred from the~splendora Common School
Dlstrlct'No. 15 InMontgomery County, to the Texas ~School
for the Deaf.
         .Artlcle 2696,;Revised Civil.Statutes, 1925, pro-
vides for the transfer of scholastics from one district to
another district In .thesame county. ~Artlcle 2697, Revised
Civil Statutes, 1925, provides for the transfer of a child
and Its proportionate part of the school fund to an adjoln-
a   district In another county, under certain-circumstances.
Article 2698, Revised Clvil,Statutes, 1925, provides for
emergency transfers in case of public calamity, and It Is
provided in Article 2699, ,Revised Civil Statutes, 1925, that:
          ?Except as herein provided, no part
     of the school fund apportioned to any district
     or county shall be transferred to any other
     district or countyt . . i"
           Article 2922L (1) and Article 2904,~~RevisedCivil
:Statutes, 1925, provide that scholastics may attend school
 ln other districts when their grade Is not taught at home,
 and further provides for the payment of tuition by the send-
 ing district.
         .Our general transfer statutes, mentioned above,
do not provide for the transfer of scholastics from one school
Honorable A. E. Hickerson, Page 2


district to any and all school districts in the State, but
transfers are specifically limited. In each of these trans-
fer statutes, the provislon.1~ for a transfer from one school
district to another school district and not from one school
&strict to some other state Institution.
           Although the State Board ofEducation has, pur-
suant to Article 2666, Revised Civil Statutes, 1925, created
school districts at some of the eleemosynary Institutions of
this State, we are Informed by the Department of Education that
such is not true of the Texas School for ,theDeaf. -We are also
 Informed by the Statistics Division of the Department of Edu-
 cation that no percapitaapportlonment of the State Avail-
~able.School-Fund 1s made to the Texas School for the Deaf,
 that Institution being supported by a legislative appropriation.
          .We assume that the county-wide tax ln.Montgomery
.County which Is levied on account of the Umber land taken off
 the tax rolls ~by the'Federa1 Government and to which you re-
 fer ln your letter, ls based upon Article ,2740g,.Revised
 Clvll~Statutes, 1925, as amended. :.Wefind no provision In
 this Act which wou3.drequire or permit the transfer of these
 funds.to a county other than that lnwhlch It is collected,,
 except the provision ln.Section i',~.whlchallows a per capita
 apportionment to be made forcounty-line districts.
          Based upon the above considerations 'it ls our opinion
that there Is no statutory authorization for the transfer of
the per capita apportionmentof state funds, or"per capita ap-
portionmentof the county-wide equalization tax ofMontgomery
County to the Texas .School for the Deaf, although a scholastic
from MontgomeryCounty may be sent to the School for the Deaf.
                                         Yours very truly
                                    &lTORNE~ GENERAL OF TEXAS

                                    By   s/ Cecil C. Cammack
                                                    Assistant
CcC:LW:bt
APPROVED Jun21, 1939
Gerald C. Mann
Attorney General of Texas
Approved Opinion Committee
By DDM Chairman